
	

114 HR 1663 IH: Infrastructure Jobs and Energy Independence Act
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1663
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mr. Murphy of Pennsylvania (for himself, Mr. McKinley, Mr. Harper, and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Energy and Commerce, the Judiciary, Rules, the Budget, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To greatly enhance America’s path toward energy independence and economic and national security, to
			 rebuild our Nation’s aging roads, bridges, locks, and dams, and for other
			 purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Infrastructure Jobs and Energy Independence Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Offshore Leasing and Other Energy Provisions
					Subtitle A—Offshore Leasing
					Sec. 101. Leasing program deemed approved.
					Sec. 102. Lease sales.
					Sec. 103. Seaward boundaries of States.
					Sec. 104. Military operations.
					Sec. 105. Coordination with Adjacent States.
					Sec. 106. Gulf of Mexico oil and gas.
					Sec. 107. Sharing of revenues.
					Sec. 108. Inventory of offshore energy resources.
					Sec. 109. Prohibitions on surface occupancy and other appropriate environmental safeguards.
					Subtitle B—Expedited Judicial Review
					Sec. 121. Definitions.
					Sec. 122. Exclusive jurisdiction over causes and claims relating to covered oil and natural gas
			 activities.
					Sec. 123. Time for filing petition; standing.
					Sec. 124. Timetable.
					Sec. 125. Limitation on scope of review and relief.
					Sec. 126. Legal fees.
					Sec. 127. Exclusion.
					Subtitle C—Other Energy Provisions
					Sec. 131. Policies regarding buying and building American.
					Title II—Modifying the Strategic Petroleum Reserve and Funding Conservation and Energy Research and
			 Development
					Sec. 201. Findings.
					Sec. 202. Definitions.
					Sec. 203. Objectives.
					Sec. 204. Modification of the Strategic Petroleum Reserve.
					Title III—Arctic National Wildlife Refuge
					Sec. 301. Repeal of prohibition of leasing of Arctic National Wildlife Refuge.
				
			IOffshore Leasing and Other Energy Provisions
			AOffshore Leasing
				101.Leasing program deemed approved
 (a)In generalThe Draft Proposed Outer Continental Shelf Oil and Gas Leasing Program 2017–2022 issued by the Secretary of the Interior (referred to in this section as the Secretary) under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is deemed to have been approved by the Secretary as a final oil and gas leasing program under that section, and is deemed to be in full compliance with and in accordance with all requirements of the Outer Continental Shelf Lands Act, with the modifications to the Program described in this section.
					(b)Additional included areas
 (1)In generalThe Program includes the following additional areas: (A)All areas in the Chukchi Sea.
 (B)All areas in the Beaufort Sea. (C)All areas in Bristol Bay.
 (D)All areas in previously leased areas off the coast of Virginia. (E)All other outer Continental Shelf planning areas that—
 (i)are estimated to contain more than 5,000,000,000 barrels of oil; and (ii)are estimated to contain more than 50,000,000,000,000 cubic feet of gas.
 (2)Determination of other areasTo determine the planning areas described in paragraph (1), the Secretary shall use the document titled Assessment of Undiscovered Technically Recoverable Oil and Gas Resources of the Nation’s Outer Continental Shelf, 2011 produced by the Bureau of Ocean Energy Management.
 (c)Presidential exclusion prohibitedThe President may not exclude from oil and gas leasing any area included in the final oil and gas leasing program deemed approved under this section.
 (d)Final environmental impact statementThe Secretary is deemed to have issued a final environmental impact statement for the final oil and gas leasing program deemed approved under this section in accordance with all requirements under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
					102.Lease sales
					(a)Outer Continental Shelf
 (1)In generalExcept as provided in paragraph (2), not later than 30 days after the date of enactment of this Act and every 270 days thereafter, the Secretary of the Interior (referred to in this section as the Secretary) shall conduct a lease sale under the oil and gas leasing program approved under section 101 in each Outer Continental Shelf planning area for which the Secretary determines that there is a commercial interest in purchasing Federal oil and gas leases for production on the outer Continental Shelf.
 (2)Subsequent determinations and salesIf the Secretary determines that there is not a commercial interest in purchasing Federal oil and gas leases for production on the outer Continental Shelf in a planning area under this subsection, not later than 2 years after the date of enactment of the determination and every 2 years thereafter, the Secretary shall—
 (A)determine whether there is a commercial interest in purchasing Federal oil and gas leases for production on the outer Continental Shelf in the planning area; and
 (B)if the Secretary determines that there is a commercial interest described in subparagraph (A), conduct a lease sale in the planning area.
 (b)Renewable energy and maricultureThe Secretary may conduct commercial lease sales of resources of the outer Continental Shelf (as that term is defined in the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.))—
 (1)to produce renewable energy (as defined in section 203(b) of the Energy Policy Act of 2005 (42 U.S.C. 15852(b))); or
 (2)to cultivate marine organisms in the natural habitat of the organisms. 103.Seaward boundaries of States (a)Seaward boundariesSection 4 of the Submerged Lands Act (43 U.S.C. 1312) is amended by striking three geographical miles each place it appears and inserting 9 nautical miles.
 (b)Conforming amendmentsSection 2 of the Submerged Lands Act (43 U.S.C. 1301) is amended— (1)in subsection (a)(2), by striking three geographical miles and inserting 9 nautical miles; and
 (2)in subsection (b)— (A)by striking three geographical miles and inserting 9 nautical miles; and
 (B)by striking three marine leagues and inserting 9 nautical miles. (c)Effect of amendments (1)In generalSubject to paragraphs (2) through (4), the amendments made by this section shall not affect Federal oil and gas mineral rights and should not affect the States’ current authority within existing State boundaries.
 (2)Existing leasesThe amendments made by this section shall not affect any Federal oil and gas lease in effect on the date of enactment of this Act.
						(3)Taxation
 (A)In generalA State may exercise all of the sovereign powers of taxation of the State within the entire extent of the seaward boundaries of the State (as extended by the amendments made by this section).
 (B)LimitationNothing in this paragraph affects the authority of a State to tax any Federal oil and gas lease in effect on the date of enactment of this Act.
 104.Military operationsThe Secretary shall consult with the Secretary of Defense regarding military operations needs in the Outer Continental Shelf. The Secretary shall work with the Secretary of Defense to resolve any conflicts that might arise between such operations and leasing under this section. If the Secretaries are unable to resolve all such conflicts, any unresolved issues shall be referred by the Secretaries to the President in a timely fashion for immediate resolution.
 105.Coordination with Adjacent StatesSection 19 of the Outer Continental Shelf Lands Act (43 U.S.C. 1345) is amended— (1)in subsection (a) in the first sentence by inserting , for any tract located within the Adjacent State’s Adjacent Zone, after government; and
 (2)by adding the following:  (f) (1)Prior to issuing a permit or approval for the construction of a pipeline to transport crude oil, natural gas or associated liquids production withdrawn from oil and gas leases on the outer Continental Shelf, a Federal agency must seek the concurrence of the Adjacent State if the pipeline is to transit the Adjacent State’s Adjacent Zone between the outer Continental Shelf and landfall. No State may prohibit construction of such a pipeline within its Adjacent Zone or its State waters. However, an Adjacent State may require routing of such a pipeline to one of two alternate landfall locations in the Adjacent State, designated by the Adjacent State, located within 60 miles on either side of a proposed landfall location.
 (2)In this subsection: (A)The term Adjacent State means, with respect to any program, plan, lease sale, leased tract or other activity, proposed, conducted, or approved pursuant to the provisions of this Act, any State the laws of which are declared, pursuant to section 4(a)(2), to be the law of the United States for the portion of the outer Continental Shelf on which such program, plan, lease sale, leased tract, or activity appertains or is, or is proposed to be, conducted. For purposes of this subparagraph, the term State includes the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, the Virgin Islands, American Samoa, Guam, and the other territories of the United States.
 (B)The term Adjacent Zone means, with respect to any program, plan, lease sale, leased tract, or other activity, proposed, conducted, or approved pursuant to the provisions of this Act, the portion of the outer Continental Shelf for which the laws of a particular Adjacent State are declared, pursuant to section 4(a)(2), to be the law of the United States..
					106.Gulf of Mexico oil and gas
 (a)RepealSection 104 of division C of the Tax Relief and Health Care Act of 2006 (Public Law 109–432; 120 Stat. 3003) is repealed.
 (b)Leasing plan for the Eastern Gulf of MexicoPursuant to sections 101 and 102 of this Act, the Secretary of the Interior shall issue a final leasing plan for the Eastern Gulf of Mexico within 180 days after the date of enactment of this Act for all areas where there exists commercial interest in purchasing Federal oil and gas leases for production.
					107.Sharing of revenues
 (a)In generalSection 8(g) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(g)) is amended— (1)in paragraph (2) by striking Notwithstanding and inserting Except as provided in paragraph (6), and notwithstanding;
 (2)by redesignating paragraphs (6) and (7) as paragraphs (8) and (9); and (3)by inserting after paragraph (5) the following:
							
								(6)Bonus bids and royalties under qualified leases
 (A)New leasesOf amounts received by the United States as bonus bids, royalties, rentals, and other sums collected under any new qualified lease on submerged lands made available for leasing under this Act by the enactment of the  Infrastructure Jobs and Energy Independence Act—
 (i)30 percent shall be paid to the States that are producing States with respect to those submerged lands that are located within the seaward boundaries of such a State established under section 4(a)(2)(A);
 (ii)10 percent shall be deposited in the general fund of the Treasury used solely for paying off the national debt; and
 (iii)60 percent shall be deposited in the Infrastructure Renewal Reserve established by paragraph (7). (B)Leased tract that lies partially within the seaward boundaries of a stateIn the case of a leased tract that lies partially within the seaward boundaries of a State, the amounts of bonus bids and royalties from such tract that are subject to subparagraph (A)(ii) with respect to such State shall be a percentage of the total amounts of bonus bids and royalties from such tract that is equivalent to the total percentage of surface acreage of the tract that lies within such seaward boundaries.
 (C)Use of payments to statesAmounts paid to a State under subparagraph (A)(ii) shall be used by the State for one or more of the following:
 (i)Education. (ii)Transportation.
 (iii)Coastal restoration, environmental restoration, and beach replenishment. (iv)Energy infrastructure.
 (v)Renewable energy development. (vi)Energy efficiency and conservation.
 (vii)Any other purpose determined by State law. (D)DefinitionsIn this paragraph:
 (i)Adjacent stateThe term Adjacent State means, with respect to any program, plan, lease sale, leased tract or other activity, proposed, conducted, or approved pursuant to the provisions of this Act, any State the laws of which are declared, pursuant to section 4(a)(2), to be the law of the United States for the portion of the outer Continental Shelf on which such program, plan, lease sale, leased tract, or activity appertains or is, or is proposed to be, conducted.
 (ii)Adjacent zoneThe term Adjacent Zone means, with respect to any program, plan, lease sale, leased tract, or other activity, proposed, conducted, or approved pursuant to the provisions of this Act, the portion of the outer Continental Shelf for which the laws of a particular Adjacent State are declared, pursuant to section 4(a)(2), to be the law of the United States.
 (iii)Producing stateThe term producing State means an Adjacent State having an Adjacent Zone containing leased tracts from which are derived bonus bids and royalties under a lease under this Act.
 (iv)StateThe term State includes Puerto Rico and the other territories of the United States. (v)Qualified leaseThe term qualified lease means a natural gas or oil lease made available under this Act granted after the date of the enactment of the  Infrastructure Jobs and Energy Independence Act, for an area that is available for leasing as a result of enactment of section 101 of that Act.
 (E)ApplicationThis paragraph shall apply to bonus bids and royalties received by the United States under qualified leases after implementation of sections 105 and 106 of the  Infrastructure Jobs and Energy Independence Act.
 (F)Existing revenuesAll revenues including revenues, including bonus bids, royalties, rentals, and other sums, collected from leases issued under this Act prior to the enactment  Infrastructure Jobs and Energy Independence Act, shall not be affected by the provisions of that Act.
									(7)Establishment of reserve accounts
 (A)In generalFor budgetary purposes, there is established as a separate account to receive deposits under paragraph (6)(A)—
 (i)the Infrastructure Renewal Reserve, which shall be applied to offset the costs of— (I)Federal-aid highway and highway safety construction programs carried out by the Secretary of Transportation;
 (II)public transportation programs carried out by the Secretary of Transportation; (III)water resources development construction projects carried out by the Secretary of the Army (acting through the Chief of Engineers); and
 (IV)legislation enacted after the date of the enactment of the  Infrastructure Jobs and Energy Independence Act for purposes of investment in transportation infrastructure; and (ii)the Clean Water Reserve, which shall be applied to offset the costs of programs under the Federal Water Pollution Control Act, the Safe Drinking Water Act, and the Safe Drinking Water Act Amendments of 1996 that provide assistance, such as grants, matching grants, and no- and low-interest loans, to States and municipalities, including construction programs to rebuild and modernize clean water and sewage infrastructure.
 (B)Deposit of balance from SPR Petroleum AccountIn addition to deposits under paragraph (6)(A), the Secretary shall transfer to the Infrastructure Renewal Reserve the balance of funds in the SPR Petroleum Account on the date of enactment of this Act in excess of $10,000,000.
									(C)Procedure for adjustments
 (i)Budget committee chairmanAfter the reporting of a bill or joint resolution, or the offering of an amendment thereto or the submission of a conference report thereon, providing funding for the purposes set forth in clause (i) or (ii) of subparagraph (A) in excess of the sum of amount of the deposits under paragraph (6)(A) for those purposes for fiscal year 2016 and funds deposited under subparagraph (B) of this paragraph, the chairman of the Committee on the Budget of the applicable House of Congress shall make the adjustments set forth in clause (ii) for the amount of new budget authority and outlays in that measure and the outlays flowing from that budget authority.
 (ii)Matters to be adjustedThe adjustments referred to in clause (i) are to be made to— (I)the discretionary spending limits, if any, set forth in the appropriate concurrent resolution on the budget;
 (II)the allocations made pursuant to the appropriate concurrent resolution on the budget pursuant to section 302(a) of the Congressional Budget Act of 1974; and
 (III)the budget aggregates contained in the appropriate concurrent resolution on the budget as required by section 301(a) of the Congressional Budget Act of 1974.
 (iii)Amounts of adjustmentsThe adjustments referred to in clauses (i) and (ii) shall not exceed the receipts estimated by the Congressional Budget Office that are attributable to this Act for the fiscal year in which the adjustments are made.
 (8)Maintenance of effort by StatesThe Secretary of the Interior, the Secretary of Health and Human Services, the Secretary of Energy, and any other Federal official with authority to implement legislation referred to in paragraph (6)(A) shall ensure that financial assistance provided to a State under that legislation for any purpose with amounts made available under this subsection or in any legislation with respect to which paragraph (7) applies supplement, and do not replace, the amounts expended by the State for that purpose before the date of the enactment of the Infrastructure Jobs and Energy Independence Act.
 (9)Distributions for Federal-aid highway or highway safety construction programTo the extent practicable, amounts made available for a Federal-aid highway or highway safety construction program, the costs of which are offset by application of the Infrastructure Renewal Reserve, shall be distributed using the apportionment formula that applies to that program..
 (b)Establishment of State Seaward BoundariesSection 4(a)(2)(A) of the Outer Continental Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first sentence by striking , and the President and all that follows through the end of the sentence and inserting the following: . Such extended lines are deemed to be as indicated on the maps for each Outer Continental Shelf region entitled Alaska OCS Region State Adjacent Zone and OCS Planning Areas, Pacific OCS Region State Adjacent Zones and OCS Planning Areas, Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning Areas, and Atlantic OCS Region State Adjacent Zones and OCS Planning Areas, all of which are dated September 2005 and on file in the Office of the Director, Minerals Management Service. The preceding sentence shall not apply with respect to the treatment under section 105 of the Gulf of Mexico Energy Security Act of 2006 (title I of division C of Public Law 109–432) of qualified outer Continental Shelf revenues deposited and disbursed under subsection (a)(2) of that section..
					108.Inventory of offshore energy resources
 (a)In generalThe Secretary of the Interior (in this section referred to as the Secretary) shall promptly prepare an inventory of offshore energy resources of the United States, including through conduct of geological and geophysical explorations by private industry in all of the United States outer Continental Shelf areas of the Atlantic Ocean and the Pacific Ocean under part 251 of title 30, Code of Federal Regulations (or successor regulations).
 (b)Environmental studiesNot later than 180 days after the date of enactment of this Act, the Secretary shall complete any environmental studies necessary to gather information essential to an accurate inventory, including geological and geophysical explorations under part 251 of title 30, Code of Federal Regulations (or successor regulations).
 (c)Effect on oil and gas leasingNo inventory that is conducted under this section or any other Federal law (including regulations) shall restrict, limit, delay, or otherwise adversely affect—
 (1)the development of any Outer Continental Shelf leasing program under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344); or
 (2)any leasing, exploration, development, or production of any Federal offshore oil and gas leases. (d)Funding (1)In generalThe Secretary of the Treasury shall make a one-time transfer to the Secretary, without further appropriation and from royalties collected by the United States in conjunction with the production of oil and gas, of such sums as are necessary for the Secretary to carry out this section.
 (2)LimitationThe amount transferred under paragraph (1) shall not exceed $50,000,000. 109.Prohibitions on surface occupancy and other appropriate environmental safeguards (a)Regulations (1)In general (A)Environmental safeguardsThe Secretary of the Interior shall promulgate regulations that establish appropriate environmental safeguards for the exploration and production of oil and natural gas on the outer Continental Shelf.
 (B)Safety protocolsAll operations, including under any permit issued pursuant to an application for a permit to drill or an application for a permit to sidetrack, that has been approved by the Minerals Management Service or the Bureau of Ocean Energy Management, Regulation and Enforcement, for purposes of outer Continental Shelf energy exploration or development and production, shall be carried out in accordance with the safety protocols contained in part 250 of title 30, Code of Federal Regulations.
 (2)RequirementsThe regulations shall include provisions ensuring that— (A)no surface facility shall be installed for the purpose of production of oil or gas resources in any area that is within 10 miles from the shore of any coastal State, in any area of the Outer Continental Shelf that has not previously been made available for oil and gas leasing;
 (B)only temporary surface facilities are installed for areas that are located— (i)beyond 10 miles from the shore of any coastal State, in any area of the Outer Continental Shelf that has not previously been made available for oil and gas leasing; and
 (ii)not more than 20 miles from the shore; (C)the impact of offshore production facilities on coastal vistas is otherwise mitigated; and
 (D)onshore facilities that are able to draw upon the resources of the outer Continental Shelf within 10 miles of shore are allowed.
 (b)Conforming amendmentSection 105 of the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2006 (Public Law 109–54; 119 Stat. 521) (as amended by section 103(d) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432)) is amended by inserting and any other area that the Secretary of the Interior may offer for leasing, preleasing, or any related activity under section 104 of that Act after 2006).
					BExpedited Judicial Review
 121.DefinitionsIn this subtitle: (1)Authorizing leasing statuteThe term authorizing leasing statute means the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), the Mineral Leasing Act (30 U.S.C. 181 et seq.), the Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.), and any other law of the United States directing or authorizing the leasing of Federal lands for oil and gas production or transmission.
 (2)Covered oil and natural gas activityThe term covered oil and natural gas activity means— (A)the leasing of any lands pursuant to an authorizing leasing statute for the exploration, development, production, processing, or transmission of oil, natural gas, or associated hydrocarbons, including actions or decisions relating to the selection of which lands may or shall be made available for such leasing; and
 (B)any activity taken or proposed to be taken pursuant or in relation to such leases, including their suspension, and any environmental analyses relating to such activity.
 122.Exclusive jurisdiction over causes and claims relating to covered oil and natural gas activitiesNotwithstanding any other provision of law, any Federal action approving any covered oil and natural gas activity shall be subject to judicial review only—
 (1)in the United States Court of Appeals for the District of Columbia Circuit; and (2)after the person filing a petition seeking such judicial review has exhausted all available administrative remedies with respect to such Federal action.
					123.Time for filing petition; standing
 (a)In generalAll petitions referred to in section 122 must be filed within 30 days after the latter of the challenged Federal action or the exhaustion of all available administrative remedies with respect to such Federal action. A claim or challenge shall be barred unless it is filed within the time specified.
 (b)StandingNo person whose legal rights will not be directly and adversely affected by the challenged action, and who is not within the zone of interest protected by each Act under which the challenge is brought, shall have standing to file any petition referred to in section 122.
 124.TimetableThe United States Court of Appeals for the District of Columbia Circuit shall complete all judicial review, including rendering a judgment, before the end of the 120-day period beginning on the date on which a petition referred to in section 122 is filed, unless all parties to such proceeding agree to an extension of such period.
				125.Limitation on scope of review and relief
 (a)Administrative findings and conclusionsIn any judicial review referred to in section 122, any administrative findings and conclusions relating to the challenged Federal action shall be presumed to be correct unless shown otherwise by clear and convincing evidence contained in the administrative record.
 (b)Limitation on prospective reliefIn any judicial review referred to in section 122, the Court shall not grant or approve any prospective relief unless the court finds that such relief is narrowly drawn, extends no further than necessary to correct the violation of a Federal law requirement, and is the least intrusive means necessary to correct the violation concerned.
 126.Legal feesAny person filing a petition referred to in section 122 who is not a prevailing party shall pay to the prevailing parties (including intervening parties), other than the United States, fees and other expenses incurred by that party in connection with the judicial review, unless the Court finds that the position of the person was substantially justified or that special circumstances make an award unjust.
 127.ExclusionSection 122 shall not apply to disputes between the parties to a lease issued pursuant to an authorizing leasing statute regarding the obligations of such lease or the alleged breach thereof.
				COther Energy Provisions
				131.Policies regarding buying and building American
 (a)Intent of CongressIt is the intent of the Congress that this Act, among other things, result in a healthy and growing American industrial, manufacturing, transportation, and service sector employing the vast talents of America’s workforce to assist in the development of energy from domestic sources. Moreover, the Congress intends to monitor the deployment of personnel and material onshore and offshore to encourage the development of American technology and manufacturing to enable United States workers to benefit from this Act by good jobs and careers, as well as the establishment of important industrial facilities to support expanded access to American resources.
 (b)Safeguard for extraordinary abilitySection 30(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1356(a)) is amended in the matter preceding paragraph (1) by striking regulations which and inserting regulations that shall be supplemental and complimentary with and under no circumstances a substitution for the provisions of the Constitution and laws of the United States extended to the subsoil and seabed of the outer Continental Shelf pursuant to section 4 of this Act, except insofar as such laws would otherwise apply to individuals who have extraordinary ability in the sciences, arts, education, or business, which has been demonstrated by sustained national or international acclaim, and that.
 (c)Work standardsAll construction, repair, or alteration of public buildings and public works of the Government and buildings or works financed or otherwise assisted in whole or in part under this Act by a loan, loan guarantee, grant, annual contribution, credit enhancement, or any other form of Federal assistance authorized under this Act shall be performed in accordance with the standards applicable to comparable activity under any other provision of law, without regard to the form or type of Federal assistance provided thereunder.
					IIModifying the Strategic Petroleum Reserve and Funding Conservation and Energy Research and
			 Development
 201.FindingsCongress finds the following: (1)The Strategic Petroleum Reserve (SPR) was created by Congress in 1975, to protect the Nation from any future oil supply disruptions. When the program was established, United States refiners were capable of handling light crude and medium crude and the makeup of the SPR matched this capacity. This is not the case today.
 (2)A GAO analysis found that nearly half of the refineries considered vulnerable to supply disruptions are not compatible with the types of oil currently stored in the SPR and would be unable to maintain normal refining capacity if forced to rely on SPR oil as currently constituted, thereby reducing the effectiveness of the SPR in the event of a supply disruption. GAO concluded that the SPR should be comprised of at least 10 percent heavy crude.
 (3)This Act implements the GAO recommendation and dedicates funds received from the transactions to existing energy conservation, research, and assistance programs.
 202.DefinitionsIn this title— (1)the term light grade petroleum means crude oil with an API gravity of 35 degrees or higher;
 (2)the term heavy grade petroleum means crude oil with an API gravity of 26 degrees or lower; and (3)the term Secretary means the Secretary of Energy.
 203.ObjectivesThe objectives of this title are as follows: (1)To modernize the composition of the Strategic Petroleum Reserve to reflect the current processing capabilities of refineries in the United States.
 (2)To provide increased funding to accelerate conservation, energy research and development, and assistance through existing programs.
 204.Modification of the Strategic Petroleum ReserveNotwithstanding section 161 of the Energy Policy and Conservation Act (42 U.S.C. 6241), the Secretary shall publish a plan not later than 30 days after the date of enactment of this Act to—
 (1)exchange as soon as possible light grade petroleum from the Strategic Petroleum Reserve, in an amount equal to 10 percent of the total number of barrels of crude oil in the Reserve as of the date of enactment of this Act, for an equivalent volume of heavy grade petroleum plus any additional cash bonus bids received that reflect the difference in the market value between light grade petroleum and heavy grade petroleum and the timing of deliveries of the heavy grade petroleum;
 (2)from the gross proceeds of the cash bonus bids, deposit the amount necessary to pay for the direct administrative and operational costs of the exchange into the SPR Petroleum Account established under section 167 of the Energy Policy and Conservation Act (42 U.S.C. 6247); and
 (3)deposit 90 percent of the remaining net proceeds from the exchange into the Infrastructure Renewal Reserve established in section 107.
				IIIArctic National Wildlife Refuge
			301.Repeal of prohibition of leasing of Arctic National Wildlife Refuge
 (a)RepealSection 1003 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3143) is repealed. (b)Conforming amendmentThe table of contents contained in section 1 of that Act (16 U.S.C. 3101 note) is amended by striking the item relating to section 1003.
				
